DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant's arguments with respect to amended claims 1, 4, 9, 14 and 17 based on the Response filed on 09/08/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claim 1 amended with the features of “an insulating layer structure 300 including a first contact hole 600 that simultaneously exposes a first portion 511 of the upper wire; which overlaps the lower wire 470; and a first portion 471 of the lower wire; which is disposed adjacent to a portion of the lower wire that overlaps the upper wire”, which has not been disclosed in the instant specification, but may be obviously shown in Fig. 6.  These amended features may be obviously rejected in Figs. 3 and 13 of DOJIRO MASAYUKI et al. (JP 2005099861).  Therefore, in this final action, the 112 rejection with the new subject matter and the 103 rejection over DOJIRO MASAYUKI et al. (JP 2005099861) with design choice of “a first contact hole 600 that simultaneously exposes a first portion 511 of the upper wire" provide below.

Claims 9 and 17 amended with the features of “the connection pattern has a disconnected portion at a boundary between the first portion of the upper wire and the first portion of the lower wire in the first contact hole” and “the connection pattern includes a disconnected portion in the first contact hole”.  These amended features of claims 9 and 17 will be obviously rejected by the new reference Osamu et al. (US 20090016001).
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 amended with the features of “an insulating layer structure 300 including a first contact hole 600 that simultaneously exposes a first portion 511 of the upper wire; which overlaps the lower wire 470; and a first portion 471 of the lower wire; which is disposed adjacent to a portion of the lower wire that overlaps the upper wire”, which has not been disclosed in the instant specification.

The instant specification discloses:

[0006]… The insulating layer structure includes a first contact hole that exposes a first portion of the upper wire, which overlaps the lower wire, and a first portion of the lower wire, which is adjacent to a portion of the lower wire that overlaps the upper wire...

[0007] In embodiments, the insulating layer structure may include a gate insulating layer and an interlayer insulating layer. The gate insulating layer may be disposed on the lower substrate, and may include a first opening that exposes the first portion of the lower wire. The interlayer insulating layer may be disposed on the gate insulating layer, and may include a second opening that exposes the first portion of the upper wire and the first portion of the lower wire.

[0008] In embodiments, the first opening may expose a part of a bottom surface of the first portion of the upper wire.

[0026]… In other words, since the contact hole is configured to simultaneously connect the lower wire to the upper wire, a width in which the lower wire, the upper wire, and the connection pattern are arranged in the first direction may be relatively reduced…

[0063]… For example, the second portion 472 may correspond to a portion that is not exposed by the contact hole 600, and the first portion 471 may correspond to a portion that is exposed by the contact hole 600.

[0064]… The upper wire 510 located in the contact hole 600 may be defined as the first portion 511, and the first portion 511 may correspond to a portion that overlaps the lower wire 470, or a portion exposed by the contact hole 600…

[0067]... The connection pattern 590 may be electrically connected to each of the lower wire 470 and the upper wire 510 through one contact hole, e.g., the contact hole 600. In other words, since the contact hole 600 is configured to simultaneously connect the lower wire 470 to the upper wire 510, a width in which the lower wire 470, the upper wire 510, and the connection pattern 590 are arranged in the first direction D1 may be relatively reduced.

[0076]… In the embodiments, the gate insulating layer 150 may include a first opening 151 that extends to and exposes the first portion 471 of the lower wire 470… For example, the gate insulating layer 150 may sufficiently cover the gate electrode 170 and the lower wire 470 on the lower substrate 110 except for the first portion 471 of the lower wire 470, e.g., exposed by the first opening 151, and may have a substantially flat top surface without creating a step around the gate electrode 170 and the lower wire 470. In some embodiments, the gate insulating layer 150 may be disposed along a profile of the gate electrode 170 and the lower wire 470 with a uniform thickness to cover the gate electrode 170 and the lower wire 470 on the lower substrate 110 except for the first portion 471 of the lower wire 470, e.g., exposed by the first opening 151…

[0082]… For example, a part of a bottom surface of the first portion 511 of the upper wire 510 may be exposed by the opening 153…

[0083]… In the embodiments, the interlayer insulating layer 190 may include a second opening 191 that exposes the first portion 511 of the upper wire 510 and the first portion 471 of the lower wire 470.

[0108] The connection pattern 590 may be disposed in the peripheral area 20 on the interlayer insulating layer 190, the lower wire 470, and the upper wire 510. In the embodiments, the connection pattern 590 may be formed simultaneously with the common electrode 340 by using the same material as the common electrode 340…
[0111]… In the embodiments, the active pattern 430 may expose a part of a bottom surface of the first portion 511 of the upper wire 510.

[0116]… In the embodiments, the lower wire 470 may be formed simultaneously with the gate electrode 170 on the same layer as the gate electrode 170 by using the same material as the gate electrode 170. For example, after a first metal layer is formed over the whole lower substrate 110, the lower wire 470 and the gate electrode 170 may be simultaneously formed on the lower substrate 110 by partially etching the first metal layer.

[0119] Referring to FIG. 13, the first etching process may be performed so that the gate insulating layer 150 may have a first opening 151 that exposes the first portion 471 of the lower wire 470. For example, the first opening 151 may have a first width W1.

[0121]… In the embodiments, the active pattern 430 may be formed simultaneously with the active layer 130 on the same layer as the active layer 130 by using the same material as the active layer 130. For example, after a preliminary active layer is formed over the whole gate insulating layer 150, the active layer 130 and the active pattern 430 may be simultaneously formed on the gate insulating layer 150 by partially etching the preliminary active layer.

[0125]… For example, after a second electrode layer is formed over the whole of the gate insulating layer 150, the active layer 130, the active pattern 430, and the first portion 471 of the lower wire 470, the source electrode 210, the drain electrode 230, and the upper wire 510 may be simultaneously formed by partially etching the second electrode layer.

[0128] Referring to FIGS. 20 and 21, in the display area 10, a contact hole that exposes a part of the drain electrode 230 may be formed in the interlayer insulating layer 190. In the peripheral area 20, a second opening 191 that exposes the first portion 511 of the upper wire 510 and the first portion 471 of the lower wire 470 may be formed in the interlayer insulating layer 190…

[0135] In the embodiments, the connection pattern 590 may be formed simultaneously with the pixel electrode 290 on the same layer as the pixel electrode 290 by using the same material as the pixel electrode 290. For example, after a third electrode layer is formed over the whole of the interlayer insulating layer 190, the first portion 511 of the upper wire 510, and the first portion 471 of the lower wire 470, the pixel electrode 290 and the connection pattern 590 may be simultaneously formed by partially etching the third electrode layer…

[0150]… The first portion 511 may correspond to a portion that overlaps the lower wire 470 (or a portion exposed by the first contact hole 600). Therefore, a remaining portion of the upper wire 510 except for a portion where the first contact hole 600 is located, e.g., the first portion 511, may be defined as the second portion 512.

[0155]… In the embodiments, the gate insulating layer 150 may include a first opening 151 that exposes the first portion 471 of the lower wire 470, and a second opening 152 that exposes a part of the third portion 473 of the lower wire 470…
[0157]… In the embodiments, the interlayer insulating layer 190 may include a third opening 191 that exposes the first portion 511 of the upper wire 510 and the first portion 471 of the lower wire 470, and a fourth opening 192 that exposes a part of the third portion 473 of the lower wire 470…

[0161]… In the embodiments, the active pattern 430 may expose a part of a bottom surface of the first portion 511 of the upper wire 510…

[0165] For example, the second portion 472 may correspond to a portion that is not exposed by the contact hole 600 since the second portion 472 overlaps the first portion 511, and the first portion 471 may correspond to a portion that is exposed by the contact hole 600 when the connection pattern 590 is not disposed.

[0166]… The upper wire 510 located in the contact hole 600 may be defined as the first portion 511, and the first portion 511 may correspond to a portion that overlaps the lower wire 470 (or a portion exposed by the contact hole 600)…

Therefore, these amended features of claim 1 may consider as the new subject matter. Claims 2-20 are rejected since they depend on the indefinite claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over DOJIRO MASAYUKI et al. (JP 2005099861).

    PNG
    media_image1.png
    369
    800
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    261
    751
    media_image2.png
    Greyscale

Regard to claim 1,  DOJIRO MASAYUKI et al. disclose a display device comprising: 
a lower substrate 101 including a display area and a peripheral area (see Fig. 1); 
a light emitting structure [a liquid crystal layer 400 made of twisted nematic liquid crystal, see Fig. 2] disposed in the display area on the lower substrate 101; 
a lower wire [a lower wiring section 111a extending from a scanning line 111] disposed in the peripheral area on the lower substrate 101 (see Fig. 3); 
an upper wire [an upper wiring portion 125a] disposed on the lower wire 111a, and partially overlapping the lower wire 111a (see Fig. 3); 
an insulating layer structure [a first gate insulating film 115 made of a silicon oxide film having a thickness of 150 nm by plasma CVD, silicon nitride having a thickness of 150 nm is further deposited. A second gate insulating film 117 made of a film, a semiconductor film 119 made of a-Si: H having a thickness of 50 nm, and a channel protective film 121 made of a silicon nitride film having a thickness of 200 nm are continuously exposed to the atmosphere] including a first contact hole [a second contact holes 156] that exposes a first portion of the upper wire 125a, which overlaps the lower wire 111a [see annotation of Fig. 3], and 
a first portion of the lower wire 111a, which is disposed adjacent to a portion of the lower wire 111a that overlaps the upper wire 125a [see annotation of Fig. 3]; and 
a connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] disposed on the insulating layer structure 115/117, the lower wire 111a, and the upper wire 125a, and electrically connecting the upper wire 125a to the lower wire 111a through the first contact hole 156. 

However, DOJIRO MASAYUKI et al. fail to disclose the display device comprising the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire.

It would be obvious as a matter of design choice to “the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire”, since applicant has not disclosed that “the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire”.

    PNG
    media_image3.png
    292
    689
    media_image3.png
    Greyscale

Regard to claim 2,  DOJIRO MASAYUKI et al. disclose the display device, wherein the insulating layer structure includes: 
a gate insulating layer 115 disposed on the lower substrate 101, and including a first opening that exposes the first portion of the lower wire 111a (see Fig. 3);  
an interlayer insulating layer 117/127 disposed on the gate insulating layer 115, and including a second opening that exposes the first portion of the upper wire 125a and the first portion of the lower wire 111a.  

Regard to claim 3,  DOJIRO MASAYUKI et al. disclose the display device, wherein the first opening exposes a part of a bottom surface of the first portion of the upper wire [see annotation of Fig. 3].  

Regard to claim 4,  DOJIRO MASAYUKI et al. disclose the display device, wherein the first opening and the second opening are connected each other to form as the first contact hole 156 of the insulating layer structure [see annotation of Fig. 3].  

Regard to claim 5,  DOJIRO MASAYUKI et al. disclose the display device, wherein the lower wire further includes: 
a second portion covered with the gate insulating layer, and overlapping the upper wire [see annotation of Fig. 3]; and 
a third portion covered with the gate insulating layer 115, and spaced apart from the second portion of the lower wire 111a in a first direction parallel to a top surface of the lower substrate 101 [see annotation of Fig. 3 or 13].  

Regard to claim 6,  DOJIRO MASAYUKI et al. disclose the display device, wherein 
the first and second portions of the lower wire are located inside the first contact hole [see annotation of Fig. 3], and 
the third portion is located outside the first contact hole [see annotation of Fig. 3].  

Regard to claim 7,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a sectional view of the display device, the first portion of the lower wire protrudes from the third portion of the lower wire in a third direction opposite to the first direction, and the second portion of the lower wire protrudes from the first portion of the lower wire in the third direction [see annotation of Fig. 3 or 13].  

Regard to claim 8,  DOJIRO MASAYUKI et al. disclose the display device, wherein the upper wire further includes 
a second portion covered with the interlayer insulating layer 117/127, and 
the connection pattern 131 is disposed on a top surface of the interlayer insulating layer 117/127 disposed on a portion under which the second portion of the upper wire 125a is located, 
the first portion of the upper wire 125a, the first portion of the lower wire 111a, and a top surface of the interlayer insulating layer 117/127 disposed on a portion under which the third portion of the lower wire 111a is located.  

Regard to claim 10,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a sectional view of the display device, the first portion of the upper wire 125b protrudes from the second portion of the upper wire 125b in the first direction [see annotation of Fig. 13].  

Regard to claim 11,  DOJIRO MASAYUKI et al. disclose the display device, wherein the insulating layer structure further includes a second contact hole 155 spaced apart from the first contact hole 156 in the first direction.  

Regard to claim 12,  DOJIRO MASAYUKI et al. disclose the display device, wherein the second contact hole overlaps the third portion of the lower wire [see annotation of Fig. 3].  

Regard to claim 13,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] is electrically connected to the third portion of the lower wire through the second contact hole [via contact hole 153].  

Regard to claim 14,  DOJIRO MASAYUKI et al. disclose the display device, wherein the connection pattern [a scanning line connection layer 131 made of ITO mainly functions as the connection region of the signal line pad] includes: 
a first connection pattern located on the first portion of the upper wire [the first portion of the upper wire 250a may be defined as a first connection pattern]; and 
a second connection pattern located on the first portion of the lower wire [the third portion of the lower wire 110a, may be defined as a second connection pattern], and 
the first connection pattern and the second connection pattern disposed to be spaced apart from each other in the first contact hole 156.  

Regard to claim 15,  DOJIRO MASAYUKI et al. disclose the display device, wherein a size (width) of the connection pattern is greater than a size of the first contact hole.  

Regard to claim 16,  DOJIRO MASAYUKI et al. disclose the display device, wherein, when viewed in a plan view of the display device, the connection pattern extends to an outer periphery of the first contact hole to cover the first contact hole.  

Regard to claim 18,  DOJIRO MASAYUKI et al. disclose the display device further comprising a semiconductor element disposed between the light emitting structure and the lower substrate in the display area of the lower substrate, wherein the semiconductor element includes: 
a gate electrode 111 disposed on the lower substrate 101; 
an active layer [a semiconductor film 120] disposed on the gate electrode 111; 
a source electrode 126b contacting a first portion of the active layer; and 
a drain electrode 126a contacting a second portion of the active layer, 
the lower wire 111a is located on a same layer as the gate electrode 111, and the upper wire 125a is located on a same layer as the source and drain electrodes 126a/126b.  

    PNG
    media_image4.png
    272
    364
    media_image4.png
    Greyscale

Regard to claim 19,  DOJIRO MASAYUKI et al. disclose the display device, wherein the active layer includes amorphous silicon.  

Regard to claim 20,  DOJIRO MASAYUKI et al. disclose the display device further comprising an active pattern disposed between the upper wire and the lower wire, and contacting a bottom surface of the upper wire.  
2.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osamu et al. (US 20090016001).

    PNG
    media_image5.png
    456
    709
    media_image5.png
    Greyscale

Regard to claim 1, Osamu et al. disclose a display device comprising: 
a lower substrate 1 including a display area [with pixel electrode 19 and the TFT 90] and a peripheral area [with a source/gate conversion portion 63 serving as a layer conversion portion];  
a light emitting structure [a liquid crystal layer and a color filter layer R/G/B] disposed in the display area on the lower substrate
a lower wire 5/6 disposed in the peripheral area on the lower substrate 1; 
an upper wire 12/14 disposed on the lower wire, and partially overlapping the lower wire; 
an insulating layer structure 7/15 including a first contact hole [an ITO/gate contact portion 67]; that exposes a first portion of the upper wire; which overlaps the lower wire; and 
a first portion of the lower wire [at an ITO/gate contact portion 67]; which is disposed adjacent to a portion of the lower wire that overlaps the upper wire; and 
a connection pattern 20 disposed on the insulating layer structure 7/15, the lower wire, and the upper wire, and electrically connecting the upper wire to the lower wire through the first contact hole.  

However, Osamu et al. fail to disclose the display device comprising (a) the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire.

It would be obvious as a matter of design choice to “(a) the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire”, since applicant has not disclosed that “the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire” solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with “the insulating layer structure including a first contact hole that simultaneously exposes a first portion of the upper wire, which overlaps the lower wire”.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a liquid crystal display device as Osamu et al. disclosed with a light emitting structure disposed in the display area on the lower substrate for expressing a desired image by controlling the amount of light transmitted through the liquid crystal layer. 

    PNG
    media_image6.png
    206
    739
    media_image6.png
    Greyscale

Regard to claim 2, Osamu et al. disclose the display device, wherein the insulating layer structure includes: 
a gate insulating layer 7 disposed on the lower substrate 1, and including a first opening 67 (see Fig. 7D) that exposes the first portion of the lower wire 5/6; and 
an interlayer insulating layer 15 disposed on the gate insulating layer, and including a second opening (see Fig. 7C) that exposes the first portion of the upper wire and the first portion of the lower wire.

Regard to claim 3, Osamu et al. disclose the display device, wherein the first opening exposes a part of a bottom surface of the first portion of the upper wire.

Regard to claim 4, Osamu et al. disclose the display device, wherein the first opening and the second opening are connected each other to form the first contact hole of the insulating layer structure. 

Regard to claim 5, Osamu et al. disclose the display device, wherein the lower wire 4/5 further includes: 
a second portion [see annotation Figs 7C] covered with the gate insulating layer 7, and overlapping the upper wire 12/14; and 
a third portion [under the ITO/source contact portion 68, see annotation Figs 7C] covered with the gate insulating layer, and spaced apart from the second portion of the lower wire in a first direction parallel to a top surface of the lower substrate.

Regard to claim 6, Osamu et al. disclose the display device, wherein the first and second portions of the lower wire are located inside the first contact hole, and the third portion is located outside the first contact hole.

Regard to claim 7, Osamu et al. disclose the display device, wherein, when viewed in a sectional view of the display device, the first portion of the lower wire protrudes from the third portion of the lower wire in a third direction opposite to the first direction, and the second portion of the lower wire protrudes from the first portion of the lower wire in the third direction.
 
Regard to claim 8, Osamu et al. disclose the display device, wherein the upper wire 12/14 further includes a second portion covered with the interlayer insulating layer 15, and the connection pattern 20 is disposed on a top surface of the interlayer insulating layer 15 disposed on a portion [at the ITO/source contact portion 68] under which the second portion of the upper wire 12/14 is located, the first portion of the upper wire, the first portion of the lower wire, and a top surface of the interlayer insulating layer disposed on a portion under which the third portion of the lower wire is located.

Regard to claim 9, Osamu et al. disclose the display device, wherein the connection pattern has a disconnected portion (see Fig. 3) at a boundary between the first portion of the upper wire and the first portion of the lower wire in the first contact hole.  

Regard to claim 10, Osamu et al. disclose the display device, wherein when viewed in a sectional view of the display device, the first portion of the upper wire protrudes from the second portion of the upper wire in the first direction.  

Regard to claim 11, Osamu et al. disclose the display device, wherein the insulating layer structure further includes a second contact hole [the ITO/source contact portion 68] spaced apart from the first contact hole in the first direction.  

Regard to claim 12, Osamu et al. disclose the display device, wherein the second contact hole overlaps the third portion of the lower wire.  

Regard to claim 13, Osamu et al. disclose the display device, wherein the connection pattern is electrically connected to the third portion of the lower wire through the second contact hole.  

Regard to claim 14, Osamu et al. disclose the display device, wherein the connection pattern 20 includes: 
a first connection pattern located on the first portion of the upper wire [upper portion of the connection pattern in an ITO/gate contact portion 67]; and 
a second connection pattern located on the first portion of the lower wire [lower portion of the connection pattern in an ITO/gate contact portion 67], and 
the first connection pattern and the second connection pattern are disposed to be spaced apart from each other in the first contact hole (see Fig. 3).  

Regard to claim 15, Osamu et al. disclose the display device, wherein a size of the connection pattern is greater than a size of the first contact hole.  

Regard to claim 16, Osamu et al. disclose the display device, wherein when viewed in a plan view of the display device, the connection pattern extends to an outer periphery of the first contact hole to cover the first contact hole.  

Regard to claim 17, Osamu et al. disclose the display device, wherein the connection pattern includes a disconnected portion in the first contact hole (see Fig. 3).  

Regard to claim 18, Osamu et al. disclose the display device further comprising a semiconductor element [a semiconductor film 8 and an ohmic contact film 9] disposed inherently between the light emitting structure [a liquid crystal layer and a color filter layer R/G/B] and the lower substrate 1 in the display area of the lower substrate, wherein the semiconductor element includes: 
a gate electrode 3/6 disposed on the lower substrate; 
an active layer 8/9 disposed on the gate electrode; 
a source electrode 10 contacting a first portion of the active layer; and 
a drain electrode 13 contacting a second portion of the active layer 8/9, 
wherein the lower wire is located on a same layer as the gate electrode, and 
wherein the upper wire is located on a same layer as the source and drain electrodes.  

Regard to claim 19, Osamu et al. disclose the display device, wherein the active layer includes amorphous silicon [0077].  

Regard to claim 20, Osamu et al. disclose the display device further comprising an active pattern disposed between the upper wire and the lower wire, and contacting a bottom surface of the upper wire.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871